2015 WI 10

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2014AP2043
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        David A. Lemanski, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        David A. Lemanski,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST LEMANSKI

OPINION FILED:          February 5, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                        2015 WI 10
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.    2014AP2043-D


STATE OF WISCONSIN                            :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against David A. Lemanski, Attorney at Law:

Office of Lawyer Regulation,                                         FILED
           Complainant,
                                                                 FEB 5, 2015
      v.
                                                                   Diane M. Fremgen
                                                                Clerk of Supreme Court
David A. Lemanski,

           Respondent.




      ATTORNEY    disciplinary      proceeding.         Attorney's          license

suspended.



      ¶1   PER CURIAM.     This is a reciprocal discipline matter.

The Office of Lawyer Regulation (OLR) filed a complaint against

Attorney David A. Lemanski seeking the imposition of discipline

reciprocal   to   that   imposed   by   the   Iowa      Supreme      Court.         On

December 20, 2013, the Iowa Supreme Court suspended Attorney

Lemanski's Iowa law license for 60 days, effective December 20,

2013, based on two counts of misconduct.                 Upon our review, we
impose the same 60-day suspension imposed by the Iowa Supreme
                                                                              No.        2014AP2043-D



Court.     The OLR does not seek costs.                       Accordingly, no costs will

be imposed.

    ¶2         Attorney Lemanski was admitted to practice law in Iowa

in 1979.       He was admitted to practice law in Wisconsin in 2002.

His Wisconsin license is currently active and in good standing.

    ¶3         The    following          facts       are     taken    from        the     documents

attached       to     the        OLR's     complaint              relating        to     the     Iowa

disciplinary         proceedings.              Attorney           Lemanski        has     been     the

subject    of       professional         discipline           in    Iowa     on        three     prior

occasions.          The Iowa Supreme Court Attorney Disciplinary Board

admonished him in 1997 for neglect of a client matter and in

2007 for lack of diligence in an estate matter.                                    In 2000, the

Iowa Supreme Court suspended Attorney Lemanski for 30 days for

neglect,       failure      to    promptly       disburse           settlement          funds,     and

failure to respond to inquiries from the Iowa Supreme Court

Attorney Disciplinary Board.

    ¶4         Attorney      Lemanski's          misconduct          in     the    instant        case

involved       his    delay       in     disbursing          settlement           funds     to    his
personal       injury     client.              The        delay    stemmed        from     Attorney

Lemanski's difficulty in settling a Medicare subrogation claim,

which     he    was      required         to     resolve           before     disbursing          the

settlement funds to his client.                            Attorney Lemanski failed to

keep his client informed of the progress of the case.                                     After the

client filed a complaint with the Iowa Supreme Court Attorney

Disciplinary Board, Attorney Lemanski resolved the subrogation

matter and disbursed the settlement funds.                                  However, Attorney
Lemanski       failed       to     respond           to     the     Board's       requests        for
                                                 2
                                                                              No.    2014AP2043-D



information.          The     Iowa       Supreme      Court     ultimately          found    that

Attorney Lemanski committed two counts of misconduct:                                   failure

to properly communicate with a client and failure to respond to

a demand for information from the Board.                         The Iowa Supreme Court

suspended Attorney Lemanski from the practice of law in Iowa for

a period of 60 days, effective December 20, 2013.

       ¶5      On August 29, 2014, the OLR filed a complaint alleging

that, by virtue of the 60-day Iowa suspension, Attorney Lemanski

was     subject       to    reciprocal          discipline        in     Wisconsin.            On

October 8, 2014, pursuant to Supreme Court Rule (SCR) 22.12, the

OLR and Attorney Lemanski entered into a stipulation whereby

they stipulated to the 60-day suspension of Attorney Lemanski's

Wisconsin law license, reciprocal to the discipline imposed in

Iowa.

       ¶6      Attorney Lemanski agrees that the facts alleged in the

OLR's    complaint         and     the    documents       from    the     Iowa       proceeding

attached thereto form a basis for the discipline requested.                                   The

parties       aver   that    the     stipulation         did     not    result       from    plea
bargaining.          Attorney Lemanski states that he does not contest

the facts and misconduct alleged by the OLR, or the discipline

that    the    OLR    director       is       seeking    in    this    matter.         Attorney

Lemanski       states       that     he       fully     understands       the       misconduct

allegations;         the    ramifications            should     the     court       impose    the

stipulated       level      of     discipline;          his    right     to     contest      this

matter;       and    his    right        to    consult    with        counsel.         Attorney

Lemanski states that his entry into                           the stipulation is made
knowingly and voluntarily, and that it represents his decision
                                                 3
                                                    No.    2014AP2043-D



not to contest the misconduct alleged in the complaint or the

level and type of discipline sought by the OLR's director.

    ¶7   Upon   our   review   of   the   matter,   we    accept   the

stipulation and impose discipline identical to that imposed by

the Iowa Supreme Court.

    ¶8   IT IS ORDERED that the license of David A. Lemanski to

practice law in Wisconsin is suspended for a period of 60 days,

effective March 7, 2015.

    ¶9   IT IS FURTHER ORDERED that David A. Lemanski shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.




                                4
    No.   2014AP2043-D




1